DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-15 and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallagher US Patent Application Publication 2018/0313735.
Regarding claim 1, Gallagher teaches a method for determining rheological properties of a fluid comprising actuating a resonator 16 disposed in a volume 6 that contains a fluid sample 5, to operate the resonator at a predetermined actuation scheme (operated at a plurality of frequencies), measuring at least one response characteristic (change in frequency of vibration) of the resonator based on the operation of the resonator in the fluid sample, comparing the measured characteristic to a rheological model  that associates characteristics of the fluid sample to one or more rheological properties (viscosity) of the fluid sample (paragraphs 0007-0009 teach using a model to analyze the measurements), and based on the comparison, determining one or more rheological properties of the sample (paragraph 0025).
Regarding claims 2 and 3, the resonator of Gallagher is a mechanical oscillator as claimed in the form of a torsional spring (paragraph 0076).
Regarding claim 4, the actuation of Gallagher would be and oscillating signal and harmonic or anharmonic motion as claimed. 
Regarding claims 6-8, the actuation protocol of Gallagher is time-dependent as claimed with a sequence of amplitudes or frequencies as claimed (paragraph 0045). The actuating would induce a measurable change on a motion of the transducer (rotation) and be based in part due to one or more deformations in the fluid sample since it would generate resistance on the transducer.
Regarding claim 11, Gallagher discloses measuring a displacement of amplitude in the resonator in a time or frequency domain as claimed (paragraph 0016).
Regarding claims 12 and 13, Gallagher teaches comparing the motion characteristic of the resonator to a mathematical model (paragraph 0025) wherein the change is related to a deformation amplitude or rate induced in the fluid sample as claimed. 
Regarding claims 14-15, Gallagher teaches actuating a mechanical oscillator disposed in the volume that contains the fluid sample to vibrate the mechanical oscillator in the fluid sample at a predetermined vibration protocol as described in paragraphs 25-44 and measuring at least one motion characteristic of the mechanical oscillator based on a nonlinear response of the oscillator in the fluid sample.
Regarding claim 19, Gallagher discloses in paragraph 0094 using an optimization protocol to determine the one or more rheological protocols as claimed. 
Regarding claim 20, Gallagher teaches the one or more rheological properties comprising an apparent viscosity as claimed (paragraphs 0025-0026).
Regarding claim 21, Gallagher discloses the use of a Bingham Plastic Model as claimed (paragraph 0025).
Regarding claim 22, the fluid of Gallagher is a non-Newtonian fluid as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s), 5, 9, 10, 16, 18 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher.
Regarding claim 5, Gallagher does not explicitly teach the signals claimed however Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have used any form of signal including those claimed to actuate the resonator since data transmission by the claimed means was known and it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 9 and 10, Gallagher discloses the claimed method including measuring a characteristic (viscosity) in paragraph 0079 but does not explicitly teach doing so in a transduction domain as claimed however Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have used any form of transduction domain including those claimed to actuate the resonator since data transmission by the claimed means was known and it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 16, Gallagher teaches the claimed invention but does not explicitly disclose the step of comparing the at least one measured motion characteristic to the rheological model that associates motion characteristics of the fluid sample to one or more rheological properties. It would have been obvious to one of ordinary skill in the art at the time of filing to have compared the measurements to the correct corresponding model in order to accurately determine the rheological properties of the fluid such as viscosity since using an incorrect model would not yield correct results.
Regarding claim 18, fig. 4 of Gallagher illustrates the operation of the system and method in which a fluid under test is in a flowing state. It would have been obvious to one of ordinary skill in the art at the time of filing to have operated the method in an environment where the fluid is circulating in order to monitor the fluid while mixed to assess a dynamic viscosity. 
Regarding claim 23, Gallagher teaches the claimed method but does not explicitly disclose the non-Newtonian fluid as being a hydrocarbon liquid, a completion liquid or a petroleum-derived liquid as claimed. Gallagher does disclose the use of the Bingham model for monitoring fluid properties which is commonly used in downhole drilling operations and would therefore have been obvious to have conducted the method on hydrocarbon or petroleum-derived liquids accordingly.

Claim(s) 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher and Urey et al. US Patent Application Publication 2016/0223456 (hereinafter referred to as Urey).
Regarding claim 17, Gallagher discloses the claimed method but does not explicitly teach the step of detecting a reflected laser beam with a photodetector in the manner claimed. Urey teaches a system and method for determining a viscosity of a fluid in which a beam 10 is immersed in a fluid under test and a laser beam is emitted and reflected off of the beam (paragraph 0041). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Urey with those of Gallagher in order to provide a simple and accurate means for determining a deflection of the beam in a non-invasive manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861